Citation Nr: 1109785	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to July 1969.  Service in the Republic of Vietnam is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's service-connection claims for peripheral neuropathy of the upper and lower extremities on both a direct and secondary basis.  The Veteran disagreed with these decisions and perfected an appeal as to both issues.

In a December 2009 decision, the Board denied these service-connection claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  An August 2010 Joint Motion for Remand was filed as to these claims, which the Court subsequently granted.  The Veteran's claims file has been returned to the Board for readjudication.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The Veteran is seeking entitlement to service connection for peripheral neuropathy of his upper and lower extremities.  In a letter dated February 9, 2011, the Veteran's attorney specifically requested that a videoconference hearing be scheduled before the Board so that the Veteran can present testimony in support of his claims.  Accordingly, on remand, the Veteran should be scheduled for a videoconference hearing at the RO in St. Louis, Missouri.  See 38 U.S.C.A. § 7107 (West 2002);      38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).



The case is REMANDED to the RO for the following action:
	
The RO should schedule the Veteran for a videoconference hearing at its facilities in St. Louis, Missouri.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


